IW 1 THE ORITES SSFP Er SFE Ne API FP BROS RAE WH reer

Codey Att FWALCHIGAW
V ae 0 -CU1OS2
STATES OF IALCHE CASE HI! eO~€ =
Qvut
EC Py ae TUE! Tyr al yo So
GLE 3 Such revel ©)
Byrn as OE AMEKL
IL :
Worst ia CP rE S Conn svete ve conte PM
RHEE ¢ ode Gand ark eenar
SOWA ote TILOUUWA Coa i dle L WESTERN DISTRICT OF MICA

 

       

OKIE ies REQUEST Fok HLS Ace = OL
Reeont, LwpeR RUC 2 eae Ces SEBS. OU OCOMmeENM S FOR 1471S UW
C Blodcer psices sad WoT”. Soh Coots Smee cud onus Caxk

v Cole pl
the 7 aro Re 2g cen cee uf ‘ee Ais eee, Caw ys. < (es IS vofe
Mv tO tv Lol malo
gers IP etecause Bale he eh tS nao Sage blataut peat
trou Prey Awe ole. Cove. Blockers mou ry Tie Ctet ta t+ Cove
“back (EO0R. wee We Gare bank oF 7 She 77 Gor
ite es rfackhiut aud the Clavws VPMer diduoh
, : Ha ck to roe Hie m@rnude
g oF AmerieG pots HS Godt en lo 5
ea, Santee. pat Ban & eFdwe is (5 ieee fein te Cla wien
) / (OOUT L acttOy LUD
é k of ev Ze PRES pais Be Be. HO, anal Shifithe ane
6 On no. locke lego hh S Q
peg (5 Lo Ble. fer Coa OC Tie deludad/s ae

KADTETO
6L

reqe? Q
ed STEN we orbon, Cov acy Biel (3 aSO steHn ee
rem =
si le pare.

 
Case 1:20-cv-01058-RJJ-PJG ECF No. 12, PagelD.25 Filed 11/20/20 Page 2 of 2

pelchoan whe uce J
ee ox. 300 oF 48909

PO wisi

Atte ES enero office
Hart ST.

Soo ctit. “Us? 2 >

Baw ® of Ace"

ae qT none c Ave (UG>

CG WG \

AS
[(,0O Pewesqek C Cee
WAC al © (LC
Ure VE pl SeSACE
yoo ae quia AVE

heres ¢ 26s05
